Exhibit 99.1 Insys Therapeutics Reports Third Quarter 2013 Results Record Revenue of $29.2 million EPS of $0.51 per Diluted Share PHOENIX, AZ – November 12, 2013 Insys Therapeutics, Inc. (Nasdaq: INSY), a specialty pharmaceutical company with focus on supportive care products for cancer patients, today announced its financial results for the three months ended September 30, 2013 . Highlights of the 2013 third quarter included: ● Total net revenue increased to $29.2 million in the third quarter of 2013 versus $4.8 million for the third quarter of 2012; ● Revenues from Subsys ® (fentanyl sublingual spray) were $28.4 million, up 1,002% over third quarter of 2012 levels and up 53% as compared with the second quarter of 2013; ● Net income of $11.6 million and diluted earnings per share of $0.51, compared to a net loss of $4.3 million ($0.46 per share) for the third quarter of 2012; and, ● Listing of two U.S. Patents covering Subsys use and formulation in FDA’s Orange Book. “Our strong results this quarter were driven by continued prescription growth of the Subsys franchise to alleviate breakthrough pain for cancer patients,” said Michael L. Babich, President and Chief Executive Officer. “The product, with its simple, one-step administration system, has captured over 30% share of the transmucosal immediate-release fentanyl (TIRF) market, and we aim to drive further growth through execution of our marketing strategy.” Third Quarter 2013 Financial Results Total net revenue for the third quarter of 2013 was $29.2 million, an increase of $24.4 million as compared to $4.8 million for the third quarter of 2012.On a sequential basis, third quarter 2013 net revenue increased by $10.4 million from second quarter 2013 net revenue of $18.8 million. A summary of total revenue is outlined below (in millions): Three Months Ended September 30, Increase (Decrease) Product sales, net Subsys $ $ 2.6 $ Dronabinol SG Capsule ) Total net revenue $ $ $ Gross margin was 89% for the third quarter of 2013, compared to 59% for the third quarter of 2012. The improvement was primarily a result of the significant increase in sales of Subsys, which has a higher gross margin than Dronabinol SG Capsule. Sales and marketing expense was $8.0 million during the third quarter of 2013, compared to $2.9 million for the third quarter of 2012. The increase was a result of higher sales compensation expenses associated with the increase in sales of Subsys and increased marketing expenses during the third quarter of 2013. Research and development expense increased to $1.7 million for the third quarter of 2013 from $1.1 million for the third quarter of 2012, primarily as a result of new product development programs begun in the second quarter of 2013. Insys Therapeutics Reports Third Quarter 2013 Results Page 2 November 12, 2013 General and administrative expense increased to $4.3 million for the third quarter of 2013 from $2.3 million for the third quarter of 2012, primarily resulting from costs incurred in connection with increased administrative infrastructure to support the growth of Subsys sales combined with corporate costs associated with becoming a public company. Net income for the third quarter of 2013 was $11.6 million, or $0.51 per diluted share, compared to a net loss of $4.3 million, or ($0.46) per diluted share for the third quarter of 2012. Non-GAAP adjusted net income for the third quarter of 2013 was $13.3 million, or $0.58 per diluted share, compared to non-GAAP adjusted net loss of $3.0 million, or ($0.32) per diluted share, in the prior year quarter. The Company had $32.1 million in cash, cash equivalents and restricted cash, $7.1 million in working capital (excluding cash and cash equivalents), no debt, and $47.6 million in stockholders’ equity as of September 30, 2013. Update on Dronabinol Oral Solution Insys completed the clinical dossier for its proprietary dronabinol oral solution product candidate during the third quarter of 2013 and is currently engaged in an ongoing dialogue with the U.S. Food and Drug Administration (FDA) regarding the U.S. Drug Enforcement Agency (DEA) potential scheduling classification for this product candidate. As a result, the NDA may not be submitted for filing in the current quarter as previously guided. Conference Call Insys management will host a conference call as follows: Date November 12, 2013 Time 11:00 EST Telephone 888-329-8893 (U.S.) or 719-325-2244 (International) Access code Webcast www.insysrx.com A telephone replay will be available shortly after the completion of the call at 888-203-1112 (U.S.) or 719-457-0820 (International), passcode 5992606. The webcast will be archived for one year at www.insysrx.com under “Events’. About Insys Therapeutics, Inc. Insys Therapeutics, Inc. is a commercial-stage specialty pharmaceutical company that develops and commercializes innovative supportive care products, with a focus on utilizing its proprietary formulation technologies to address the clinical shortcomings of existing commercial pharmaceutical products. The Company has two marketed products including Subsys
